EXHIBIT 10.5

FIRST AMENDMENT TO CREDIT AGREEMENT



 

This FIRST Amendment to Credit Agreement (the "Amendment is made and entered
into as of June 30, 2005 by and between BANK OF THE WEST (the "Bank") and
SCIENTIFIC TECHNOLOGIES INCORPORATED, WHICH WILL DO BUSINESS IN CALIFORNIA AS
OREGON SCIENTIFIC TECHNOLOGIES (the "Borrower'1 with respect to the following:



This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of June 30, 2004, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the "Agreement").
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.



WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.



NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:



Extension of Expiration Date.

The Expiration Date provided for in Section 1.1.19 of the Agreement shall be
extended to June 30, 2006.



Conditions Precedent.

As a condition precedent to the effectiveness of this Amendment, Borrower agrees
to pay to Bank a fee of $15,000.00.



Representations and Warranties.

The Borrower hereby reaffirms the representations and warranties contained in
the Agreement and represents that no event, which with notice or lapse of time,
could become an Event of Default, has occurred or is continuing.



Confirmation of Other Terns and Conditions of the Agreement.

Except as specifically provided in this Amendment, all other terms, conditions
and covenants of the Agreement unaffected by this Amendment shall remain
unchanged and shall continue in full force and effect and the Borrower hereby
covenants and agrees to perform and observe all terms, covenants and agreements
provided for in the Agreement, as hereby amended.



Governing Law.

This Amendment shall be governed and construed in accordance with the laws of
the State of California to which jurisdiction the parties hereto hereby consent
and submit.



Counterparts.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same instrument.





 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

BANK:
BANK OF THE WEST


By: Fred Vela
Assistant Vice President





  BORROWER:
SCIENTIFIC TECHNOLOGIES INCORPORATED
WHICH WILL DO BUSINESS IN CALIFORNIA AS
OREGON SCIENTIFIC TECHNOLOGIES
By: Joseph J. Lazzara
President & CEO






--------------------------------------------------------------------------------


